Exhibit 10.4

INTELLECTUAL PROPERTY AGREEMENT

BY AND BETWEEN

RAYONIER INC.

AND

RAYONIER ADVANCED MATERIALS INC.

DATED AS OF JUNE 27, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

Section 1.01

  Definitions      1   

ARTICLE II GRANT OF TRADEMARKS LICENSE

     6   

Section 2.01

  Licensed Trademarks      6   

Section 2.02

  Additional Licensed Trademarks      7   

Section 2.03

  Restriction on Rayonier      7   

Section 2.04

  Use of Rayonier Name      7   

Section 2.05

  Display of Trademarks      7   

Section 2.06

  Transitional Trademark License      7   

ARTICLE III USE; REGISTRATION AND MAINTENANCE OF LICENSED TRADEMARKS

     8   

Section 3.01

  Quality Standard      8   

Section 3.02

  Unauthorized Use      8   

Section 3.03

  Registration; Maintenance of Licensed Trademarks      8   

ARTICLE IV GRANT OF SOFTWARE LICENSE

     9   

Section 4.01

  Grant of Software License      9   

ARTICLE V OTHER IP LICENSES

     10   

Section 5.01

  Grant of Other IP Licenses      10   

Section 5.02

  Improvements      11   

Section 5.03

  Restriction on Disclosure      11   

Section 5.04

  Maintenance of the Other IP      11   

ARTICLE VI PROPRIETARY RIGHTS

     11   

Section 6.01

  Title to Intellectual Property      11   

Section 6.02

  No Challenge to Title      11   

Section 6.03

  No Other Rights      12   

 

i



--------------------------------------------------------------------------------

Section 6.04

  No Adverse Action      12   

Section 6.05

  Assignment of Trademarks upon Cessation      12   

Section 6.06

  Assignment of Other IP upon Cessation      12   

Section 6.07

  License Exceptions      13   

ARTICLE VII ENFORCEMENT

     13   

ARTICLE VIII BANKRUPTCY

     13   

ARTICLE IX TERMINATION

     14   

Section 9.01

  Termination for Non-Use      14   

Section 9.02

  Termination for Breach      14   

Section 9.03

  Termination by Licensee      14   

Section 9.04

  Effect of Termination; Survival      14   

ARTICLE X GROUP MEMBERS

     15   

ARTICLE XI DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY

     15   

Section 11.01

  Disclaimer of Representations and Warranties      15   

Section 11.02

  Disclaimer of Certain Damages      15   

ARTICLE XII INDEMNIFICATION

     16   

Section 12.01

  Indemnification      16   

Section 12.02

  Indemnification Procedures      16   

ARTICLE XIII MISCELLANEOUS

     16   

Section 13.01

  Further Assurances      16   

Section 13.02

  Counterparts; Entire Agreement; Corporate Power      16   

Section 13.03

  Governing Law      17   

Section 13.04

  Assignability      17   

Section 13.05

  Sublicensing Right      18   

Section 13.06

  Third-Party Beneficiaries      18   

 

ii



--------------------------------------------------------------------------------

Section 13.07

  Notices      18   

Section 13.08

  Severability      19   

Section 13.09

  Headings      19   

Section 13.10

  Waivers of Default      20   

Section 13.11

  Dispute Resolution      20   

Section 13.12

  Specific Performance      20   

Section 13.13

  Amendments      20   

Section 13.14

  Interpretation      20   

Section 13.15

  Mutual Drafting      21   

 

iii



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY AGREEMENT

This INTELLECTUAL PROPERTY AGREEMENT, dated as of June 27, 2014 (this
“Agreement”), is by and between Rayonier Inc., a North Carolina corporation
(“Rayonier”), and Rayonier Advanced Materials Inc., a Delaware corporation
(“SpinCo”).

R E C I T A L S:

WHEREAS, the board of directors of Rayonier (the “Rayonier Board”) has
determined that it is in the best interests of Rayonier and its shareholders to
create a new publicly traded company that shall operate the SpinCo Business;

WHEREAS, in furtherance of the foregoing, the Rayonier Board has determined that
it is appropriate and desirable to separate the SpinCo Business from the
Rayonier Business (the “Separation”) and, following the Separation, make a
distribution, on a pro rata basis, to holders of Rayonier Shares on the Record
Date of all the outstanding SpinCo Shares owned by Rayonier (the
“Distribution”);

WHEREAS, in order to effectuate the Separation and the Distribution, Rayonier
and SpinCo have entered into a Separation and Distribution Agreement, dated as
of May 28, 2014 (the “Separation and Distribution Agreement”); and

WHEREAS, the SpinCo Group desires to receive (and the Rayonier Group is willing
to grant to the SpinCo Group) certain rights under Intellectual Property and
Software owned by the Rayonier Group as of the Effective Time, and the Rayonier
Group desires to receive (and the SpinCo Group is willing to grant to the
Rayonier Group) certain rights under Intellectual Property and Software owned by
the SpinCo Group as of the Effective Time, in each case on the terms and subject
to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

“Acquired Business” has the meaning set forth in Section 13.05.

“Acquiring Person” has the meaning set forth in Section 13.05.

“Action” shall mean any demand, action, claim, dispute, suit, countersuit,
arbitration, inquiry, subpoena, proceeding or investigation of any nature
(whether criminal, civil, legislative, administrative, regulatory, prosecutorial
or otherwise) by or before any federal, state, local, foreign or international
Governmental Authority or any arbitration or mediation tribunal.



--------------------------------------------------------------------------------

“Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.

“Agreement” has the meaning set forth in the Preamble.

“Ancillary Agreements” has the meaning set forth in the Separation and
Distribution Agreement.

“Derivative Work” shall mean a work that is based upon one or more preexisting
works, and which is a derivative work, including any revision, modification,
translation, abridgment, condensation, expansion, collection, compilation and
any other form in which such preexisting works may be recast, transformed or
adapted, and that, if prepared without authorization by the owner of a
preexisting work, would constitute copyright infringement.

“Dispute” has the meaning set forth in Section 13.11.

“Distribution” has the meaning set forth in the Recitals.

“Distribution Date” shall mean the date of the consummation of the Distribution,
which shall be determined by the Rayonier Board in its sole and absolute
discretion.

“Effective Time” shall mean 11:59 p.m., New York City time, on the Distribution
Date.

“Governmental Authority” shall mean any nation or government, any state,
municipality or other political subdivision thereof, and any entity, body,
agency, commission, department, board, bureau, court, tribunal or other
instrumentality, whether federal, state, local, domestic, foreign or
multinational, exercising executive, legislative, judicial, regulatory,
administrative or other similar functions of, or pertaining to, government and
any executive official thereof.

“Group” shall mean either the SpinCo Group or the Rayonier Group, as the context
requires.

“Improvements” shall mean any improvements, additions, modifications,
developments, variations, refinements, enhancements, compilations, collective
works or Derivative Works.

“Intellectual Property” shall mean all of the following whether arising under
the Laws of the United States or of any other foreign or multinational
jurisdiction: (a) patents, patent applications (including patents issued
thereon) and statutory invention registrations, including reissues, divisions,
continuations, continuations in part, substitutions, renewals, extensions and
reexaminations of any of the foregoing, and all rights in any of the foregoing
provided by international treaties or conventions, (b) trademarks, service
marks, trade names, service names, trade dress, logos and other source or
business identifiers, including all goodwill

 

-2-



--------------------------------------------------------------------------------

associated with any of the foregoing, and any and all common law rights in and
to any of the foregoing, registrations and applications for registration of any
of the foregoing, all rights in and to any of the foregoing provided by
international treaties or conventions, and all reissues, extensions and renewals
of any of the foregoing, (c) Internet domain names, (d) copyrightable works,
copyrights, moral rights, mask work rights, database rights and design rights,
in each case, other than Software, whether or not registered, and all
registrations and applications for registration of any of the foregoing, and all
rights in and to any of the foregoing provided by international treaties or
conventions, (e) confidential and proprietary information, including trade
secrets, invention disclosures, processes and know-how, in each case, other than
Software, and (f) intellectual property rights arising from or in respect of any
Technology.

“Law” shall mean any national, supranational, federal, state, provincial, local
or similar law (including common law), statute, code, order, ordinance, rule,
regulation, treaty (including any income tax treaty), license, permit,
authorization, approval, consent, decree, injunction, binding judicial or
administrative interpretation or other requirement, in each case, enacted,
promulgated, issued or entered by a Governmental Authority.

“Liabilities” shall mean all debts, guarantees, assurances, commitments,
liabilities, responsibilities, Losses, remediation, deficiencies, damages,
fines, penalties, settlements, sanctions, costs, expenses, interest and
obligations of any nature or kind, whether accrued or fixed, absolute or
contingent, matured or unmatured, accrued or not accrued, asserted or
unasserted, liquidated or unliquidated, foreseen or unforeseen, known or
unknown, reserved or unreserved, or determined or determinable, including those
arising under any Law, claim (including any Third-Party Claim), demand, Action,
or order, writ, judgment, injunction, decree, stipulation, determination or
award entered by or with any Governmental Authority or arbitration tribunal, and
those arising under any contract, agreement, obligation, indenture, instrument,
lease, promise, arrangement, release, warranty, commitment or undertaking, or
any fines, damages or equitable relief that is imposed, in each case, including
all costs and expenses relating thereto.

“Licensed Trademarks” shall mean the Trademarks set forth (and only as set
forth) on Schedule A, including any registrations and applications for
registration set forth on Schedule A.

“Licensee” shall mean, with respect to any Intellectual Property or Software
licensed hereunder, the Party receiving a license to such Intellectual Property
or Software hereunder.

“Licensor” shall mean, with respect to any Intellectual Property or Software
licensed hereunder, the Party granting a license to such Intellectual Property
or Software hereunder.

“Licensor Indemnitees” has the meaning set forth in Section 12.01.

“Losses” shall mean actual losses (including any diminution in value), costs,
damages, penalties and expenses (including legal and accounting fees and
expenses and costs of investigation and litigation), whether or not involving a
Third-Party Claim.

“Other IP” shall mean either the SpinCo Other IP or the Rayonier Other IP, as
the context requires.

 

-3-



--------------------------------------------------------------------------------

“Parties” shall mean the parties to this Agreement.

“Patents” shall mean all patents, patent applications (including patents issued
thereon) and statutory invention registrations, including reissues, divisions,
continuations, continuations in part, substitutions, renewals, extensions and
reexaminations of any of the foregoing, and all rights in any of the foregoing
provided by international treaties or conventions.

“Person” shall mean an individual, a general or limited partnership, a
corporation, a trust, a joint venture, an unincorporated organization, a limited
liability entity, any other entity and any Governmental Authority.

“Rayonier” has the meaning set forth in the Preamble.

“Rayonier Board” has the meaning set forth in the Recitals.

“Rayonier Business” has the meaning set forth in the Separation and Distribution
Agreement.

“Rayonier Group” shall mean Rayonier and each Person that is a Subsidiary of
Rayonier.

“Rayonier Name and Rayonier Marks” shall mean the names, marks, trade dress,
logos, monograms, domain names and other source or business identifiers of
either Party or any member of its Group using or containing “RAYONIER”, either
alone or in combination with other words or elements, and all names, marks,
trade dress, logos, monograms, domain names and other source or business
identifiers confusingly similar to or embodying any of the foregoing either
alone or in combination with other words or elements, together with the goodwill
associated with any of the foregoing.

“Rayonier Other IP” shall mean all Intellectual Property, except Trademarks and
Patents, owned or controlled by Rayonier or any other member of the Rayonier
Group as of the Effective Time.

“Rayonier Shares” shall mean the common shares, no par value, of Rayonier.

“Rayonier Software” shall mean any Software that both (a) constitutes a Rayonier
Asset under the Separation and Distribution Agreement and (b) is owned as of
immediately after the Effective Time by either Party or any of its Subsidiaries.

“Record Date” shall mean the close of business on the date to be determined by
the Rayonier Board as the record date for determining holders of Rayonier Shares
entitled to receive SpinCo Shares pursuant to the Distribution.

“Separation” has the meaning set forth in the Recitals.

“Separation and Distribution Agreement” has the meaning set forth in the
Recitals.

 

-4-



--------------------------------------------------------------------------------

“Software” shall mean any and all (a) computer programs, including any and all
software implementation of algorithms, models and methodologies, whether in
source code, object code, human readable form or other form, (b) databases and
compilations, including any and all data and collections of data, whether
machine readable or otherwise, (c) descriptions, flow charts and other work
products used to design, plan, organize and develop any of the foregoing,
(d) screens, user interfaces, report formats, firmware, development tools,
templates, menus, buttons and icons, and (e) documentation, including user
manuals and other training documentation, relating to any of the foregoing.

“SpinCo” has the meaning set forth in the Preamble.

“SpinCo Assets” has the meaning set forth in the Separation and Distribution
Agreement.

“SpinCo Business” has the meaning set forth in the Separation and Distribution
Agreement.

“SpinCo Field of Use” shall mean any and all businesses, operations and
activities involving the manufacturing, sale, marketing and distribution of
(a) chemical cellulose (also referred to as dissolving pulp) and products sold
into similar end uses as chemical cellulose (including cotton linters); (b) pulp
and paper products; (c) chemicals; (d) plastics and other polymers;
(e) processed foods and pharmaceutical products (including raw materials and
intermediates used therein); (f) building materials (including raw materials and
intermediates used therein); and/or (g) textiles (including raw materials and
intermediates used therein); provided, however, that the foregoing clauses
(a) through (g) shall not include solid and engineered wood products (including
lumber and plywood) or materials comprised of solid and engineered wood
products.

“SpinCo Group” shall mean SpinCo and each Person that is a Subsidiary of SpinCo.

“SpinCo Other IP” shall mean all Intellectual Property, except Trademarks and
Patents, owned or controlled by SpinCo or any other member of the SpinCo Group
as of the Effective Time.

“SpinCo Shares” shall mean the shares of common stock, par value $0.01 per
share, of SpinCo.

“SpinCo Software” shall mean any Software that both (a) constitutes a SpinCo
Asset under the Separation and Distribution Agreement and (b) is owned as of
immediately after the Effective Time by either Party or any of its Subsidiaries.

“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person
(a) beneficially owns, either directly or indirectly, more than fifty percent
(50%) of (i) the total combined voting power of all classes of voting
securities, (ii) the total combined equity interests or (iii) the capital or
profit interests, in the case of a partnership, or (b) otherwise has the power
to vote, either directly or

 

-5-



--------------------------------------------------------------------------------

indirectly, sufficient securities to elect a majority of the board of directors
or similar governing body.

“Technology” shall mean all technology, designs, formulae, algorithms,
procedures, methods, discoveries, processes, techniques, ideas, know-how,
research and development, technical data, tools, materials, specifications,
processes, inventions (whether patentable or unpatentable and whether or not
reduced to practice), apparatus, creations, improvements, works of authorship in
any media, confidential, proprietary or nonpublic information, and other similar
materials, and all recordings, graphs, drawings, reports, analyses and other
writings, and other tangible embodiments of the foregoing in any form whether or
not listed herein, in each case, other than Software.

“Term” has the meaning set forth in Section 2.01.

“Third Party” shall mean any Person other than the Parties or any of their
Affiliates.

“Third-Party Claim” shall mean any Action commenced by any Third Party against
any Party or any of its Affiliates.

“Trademark” shall mean trademarks, service marks, trade names, service names,
trade dress, logos, Internet domain names, and other source or business
identifiers, including all goodwill associated with any of the foregoing, and
any and all common law rights in and to any of the foregoing, registrations and
applications for registration of any of the foregoing, all rights in and to any
of the foregoing provided by international treaties or conventions, and all
reissues, extensions and renewals of any of the foregoing.

“Trademark License” has the meaning set forth in Section 2.01.

ARTICLE II

GRANT OF TRADEMARKS LICENSE

Section 2.01 Licensed Trademarks. Subject to the terms and conditions of this
Agreement, effective as of the Effective Time, Rayonier hereby grants (or shall
cause the applicable member of the Rayonier Group to grant) to the SpinCo Group
an exclusive, fully paid-up, worldwide, non-sublicensable (except as provided in
Section 13.05), non-assignable (except as provided in Sections 6.05 and 13.04),
royalty-free and irrevocable (unless terminated in accordance with Section 6.05
or Article IX) license to use and display the Licensed Trademarks for any use or
purpose solely in the SpinCo Field of Use (the “Trademark License”). Without
limiting the generality of the foregoing, subject to the terms and conditions
contained herein, the Trademark License shall include the right of members of
the SpinCo Group to use the Licensed Trademarks in their respective corporate
names, domain names and email addresses and in any and all electronic, social or
other media (including, Facebook, Twitter and LinkedIn and other electronic
media and networking platforms), in each case, whether or not in existence as of
the date hereof. The term of the Trademark License (the “Term”) shall commence
at the Effective Time and shall continue in perpetuity, unless and until the
earlier to occur of (a) the assignment, if any, of the Rayonier Name and
Rayonier Marks to SpinCo pursuant to Section 6.05 and (b) the termination, if
any, of the Trademark License pursuant to Article IX. Except

 

-6-



--------------------------------------------------------------------------------

pursuant to Section 6.05, neither SpinCo nor any other member of the SpinCo
Group shall acquire any ownership rights hereunder in the Licensed Trademarks
(or any other Rayonier Name and Rayonier Marks), and all goodwill symbolized by
and connected with the use of the Licensed Trademarks by SpinCo or any other
member of the SpinCo Group shall inure solely to the benefit of Rayonier.

Section 2.02 Additional Licensed Trademarks. During the Term, SpinCo and each
other member of the SpinCo Group shall be permitted to use, solely in the SpinCo
Field of Use, any Trademark in which any Licensed Trademark is immediately
followed by one or more additional words or abbreviations so long as such
additional words would not cause confusion with Rayonier’s own usage of a
Trademark. At least twenty (20) days’ prior written notice shall be given to
Rayonier in advance of the commencement of such use of such Trademark by any
member of the SpinCo Group, together with examples of the intended use, so that
Rayonier can verify and ensure that the RAYONIER name is being used in
accordance with the requirements of this Agreement and all applicable Laws. So
long as no written objection (together with reasonably detailed explanation) is
received by SpinCo within the twenty (20)-day period following SpinCo’s delivery
of such notice to Rayonier, such Trademark shall be deemed to be a Licensed
Trademark for all purposes hereunder and the Parties shall add such Trademark
(or shall cause such Trademark to be added) to Schedule A.

Section 2.03 Restriction on Rayonier. During the Term, Rayonier shall not (and
shall cause the other members of the Rayonier Group not to), directly or
indirectly, design, develop, manufacture, market, provide or perform any
products or services under any of the Licensed Trademarks or grant a license to
or otherwise authorize any Third Party to do any of the foregoing.

Section 2.04 Use of Rayonier Name. Without limiting any other provisions of this
Agreement, except as set forth on Schedule A or as otherwise permitted in
accordance with Section 2.01, 2.02 or 2.06, SpinCo shall not (and shall cause
the other members of the SpinCo Group not to) use the name “RAYONIER” in
connection with any aspect of its business, operations or affairs, whether
conducted directly or indirectly, including as a corporate or business name,
domain name or email address, unless the name “RAYONIER” is part of a Licensed
Trademark. The Parties acknowledge and agree that this Agreement shall not
restrict (a) any member of the SpinCo Group from using the abbreviation “RYAM”
in its corporate or business name or in any other Trademark or (b) the right of
any Party or any member of its Group to make use of any term or Trademark in a
manner that constitutes fair use under applicable Law or factual use solely for
historical or reference purposes.

Section 2.05 Display of Trademarks. The Parties acknowledge and agree that it is
in their mutual best interest that, and the Parties shall reasonably cooperate
with each other in good faith to ensure that, the Licensed Trademarks shall
appear distinctive from the other Rayonier Name and Rayonier Marks used by
Rayonier or any other member of the Rayonier Group. Any Dispute with respect to
the appearance of a Licensed Trademark or the other Rayonier Name and Rayonier
Marks shall be resolved in accordance with Section 13.11.

Section 2.06 Transitional Trademark License. Subject to the terms and conditions
of this Agreement, effective as of the Effective Time, Rayonier hereby grants
(or shall

 

-7-



--------------------------------------------------------------------------------

cause the applicable member of the Rayonier Group to grant) to the SpinCo Group,
for the six (6)-month period immediately after the Distribution Date, a
non-exclusive, fully paid-up, worldwide, non-sublicensable, non-assignable,
royalty-free and irrevocable (unless terminated in accordance with Section 6.05
or Article IX) license to use the Rayonier Name and Rayonier Marks (in addition
to the other rights granted to the SpinCo Group under this Article II) solely in
connection with (a) any and all inventory for sale that bears or incorporates
the Rayonier Name and Rayonier Marks; (b) facilities, locations, buildings,
machines or equipment, or other fixed assets, bearing or using the Rayonier Name
and Rayonier Marks as of the Distribution Date; and (c) labels, invoices, bills
of lading, signage and other documents and identifiers bearing or incorporating
the Rayonier Name and Rayonier Marks as of the Distribution Date; provided that,
as of the end of such six (6)-month period, SpinCo shall (and shall cause each
other member of the SpinCo Group to) discontinue any and all use of such
Rayonier Name and Rayonier Marks unless otherwise in compliance with this
Agreement. This Section 2.06 is not intended to and shall not preclude or limit
any use of the Licensed Trademarks by SpinCo or the other members of the SpinCo
Group in accordance with the other provisions of this Agreement.

ARTICLE III

USE; REGISTRATION AND MAINTENANCE OF LICENSED TRADEMARKS

Section 3.01 Quality Standard. SpinCo shall cause the quality of all of the
products and services of each member of the SpinCo Group that are designed,
developed, manufactured, marketed, provided or performed under any Licensed
Trademark to be maintained at a commercially reasonable level and comply with
the requirements of all applicable Laws. The Parties agree that, without
limitation, the quality of comparable products and services marketed by Rayonier
or any other member of its Group prior to the Distribution Date is at a
commercially reasonable level of quality. During the Term, upon at least ten
(10) days’ prior written notice to SpinCo, Rayonier shall have the right (but
not any obligation), at its own cost and expense and not more often than once in
any six (6)-month period, to conduct, at the facilities of any member of the
SpinCo Group, examination of specimens of the use of the Licensed Trademarks and
of products manufactured by or for any member of the SpinCo Group, and to obtain
from any member of the SpinCo Group information and documentation that would
enable Rayonier to determine whether the quality of such products and services
is maintained in accordance with this Section 3.01.

Section 3.02 Unauthorized Use. SpinCo acknowledges and agrees that any use of
the Licensed Trademarks other than that expressly authorized hereunder is
prohibited without the prior written approval of Rayonier. Without limiting the
generality of the foregoing, during the Term, SpinCo shall (and shall cause the
other members of the SpinCo Group to) only use and display the Licensed
Trademarks in the SpinCo Field of Use.

Section 3.03 Registration; Maintenance of Licensed Trademarks.

(a) During the Term, upon SpinCo’s reasonable written request and at SpinCo’s
cost and expense, Rayonier shall (i) subject to Section 3.03(b), take all
reasonably necessary steps to procure registration of the Licensed Trademarks in
all jurisdictions requested by SpinCo and (ii) subject to Section 3.03(c), use
commercially reasonable efforts to maintain

 

-8-



--------------------------------------------------------------------------------

the Licensed Trademarks and all registrations thereof and applications therefor
in all jurisdictions in which each is registered or an application therefor is
pending. SpinCo shall (and shall cause the other members of the SpinCo Group to)
execute all documents as are reasonably necessary or appropriate to aid in, and
shall otherwise reasonably cooperate (at SpinCo’s cost and expense) with the
efforts of Rayonier to prepare, obtain, file, record and maintain all such
registrations and applications.

(b) The Parties may mutually agree, from time to time, that SpinCo shall procure
registration of any Licensed Trademarks in any jurisdictions requested by SpinCo
pursuant to Section 3.03(a). If the Parties so agree, SpinCo shall be solely
responsible for registering (at SpinCo’s cost and expense) such Licensed
Trademarks in such jurisdictions and Rayonier shall (and shall cause the other
members of the Rayonier Group to) execute all documents as are reasonably
necessary or appropriate to aid in, and shall otherwise reasonably cooperate (at
SpinCo’s cost and expense) with the efforts of SpinCo to prepare, obtain, file,
record and maintain all such registrations and the applications related thereto.

(c) SpinCo acknowledges and agrees that neither Rayonier nor any other member of
the Rayonier Group shall have any further maintenance obligations hereunder as
to the Licensed Trademarks or any registration thereof or application therefor
upon Rayonier’s providing reasonable advance written notice to SpinCo that
Rayonier does not intend to continue such maintenance. Rayonier acknowledges and
agrees that, upon SpinCo’s receiving such notice, SpinCo shall have the right
(but not any obligation) to continue such maintenance at SpinCo’s cost and
expense and in Rayonier’s name or in the name of any other member of the
Rayonier Group specified by Rayonier. In the event SpinCo elects to continue
such maintenance, Rayonier shall (and shall cause the other members of the
Rayonier Group to), to the extent reasonably necessary, execute all documents to
aid in, and otherwise cooperate with, the effort of SpinCo to maintain
registrations of the Licensed Trademarks. Notwithstanding anything to the
contrary contained herein, if and after Rayonier gives reasonable written notice
to SpinCo in accordance with this Section 3.03(c), neither SpinCo, Rayonier, nor
any other member of their respective Groups shall be liable hereunder in any
manner for any failure to maintain such Licensed Trademarks.

ARTICLE IV

GRANT OF SOFTWARE LICENSE

Section 4.01 Grant of Software License.

(a) Subject to the terms and conditions of this Agreement, and subject to any
rights of Third Parties that may be in effect, effective as of the Effective
Time, Rayonier hereby grants (or shall cause the applicable member of the
Rayonier Group to grant) to the SpinCo Group a nonexclusive, perpetual (unless
terminated in accordance with Article IX), fully paid-up, worldwide,
non-sublicensable (except as provided in Section 13.05), non-assignable (except
as provided in Section 13.04), royalty-free and irrevocable (unless terminated
in accordance with Article IX) license to (i) use, (ii) reproduce,
(iii) display, and (iv) prepare Derivative Works based upon any and all Rayonier
Software that was used in connection with the SpinCo Business prior to the
Distribution Date.

 

-9-



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions of this Agreement, and subject to rights
of Third Parties that may be in effect, effective as of the Effective Time,
SpinCo hereby grants (or shall cause the applicable member of the SpinCo Group
to grant) to the Rayonier Group a nonexclusive, perpetual (unless terminated in
accordance with Article IX), fully paid-up, worldwide, non-sublicensable (except
as provided in Section 13.05), non-assignable (except as provided in
Section 13.04), royalty-free and irrevocable (unless terminated in accordance
with Article IX) license to (i) use, (ii) reproduce, (iii) display, and
(iv) prepare Derivative Works based upon any and all SpinCo Software that was
used in connection with the Rayonier Business prior to the Distribution Date.

(c) Until the date that is twenty-four (24) months after the Distribution Date,
Licensee may request a copy of Software licensed to its Group hereunder
(including the source code for such Software) and Licensor shall provide a copy
of such Software to Licensee; provided that, in each case, such Software was not
previously provided to Licensee and such Software is then in the possession or
control of Licensor or any other member of its Group. Notwithstanding anything
to the contrary contained herein, Licensor need only provide to Licensee a copy
of such Software in the form in which it existed as of the Distribution Date,
and in no event shall Licensor (or any other member of its Group) be required to
provide to Licensee (or any other member of its Group) any upgrades, updates,
enhancements or other modifications to such Software or any additional copies of
such Software.

(d) After the Distribution Date, if Licensee (or any other member of its Group)
creates (or has another Person create) a Derivative Work of any Software
licensed to its Group hereunder, Licensee shall own all rights in and to the
particular modifications, additions or changes made to such Software, subject to
the Intellectual Property rights of Licensor (and the other members of its
Group) in such Software. No license is granted hereunder to such Derivative Work
and neither Licensee nor any member of its Group shall, by virtue of creating
any Derivative Work of such Software, gain any greater rights in or to such
Software than are expressly granted hereunder.

(e) Licensee shall (and shall cause the other members of its Group to) treat any
source code for Software licensed to its Group hereunder as confidential and
proprietary information of Licensor, and Licensee shall (and shall cause the
other members of its Group to) hold such source code in confidence in accordance
with Section 6.9 of the Separation and Distribution Agreement.

ARTICLE V

OTHER IP LICENSES

Section 5.01 Grant of Other IP Licenses.

(a) Subject to the terms and conditions of this Agreement, and subject to any
rights of Third Parties that may be in effect, effective as of the Effective
Time, Rayonier hereby grants (or shall cause the applicable member of the
Rayonier Group to grant) to the SpinCo Group a nonexclusive, perpetual (unless
terminated in accordance with Section 6.06 or Article IX), fully paid-up,
worldwide, non-sublicensable (except as provided in Section 13.05),
non-assignable (except as provided in Sections 6.06 and 13.04), royalty-free and
irrevocable (unless terminated in accordance with Section 6.06 or Article IX)
license, for any use or purpose, in and

 

-10-



--------------------------------------------------------------------------------

to the Rayonier Other IP that was used in connection with the SpinCo Business
prior to the Distribution Date.

(b) Subject to the terms and conditions of this Agreement, and subject to rights
of Third Parties that may be in effect, effective as of the Effective Time,
SpinCo hereby grants (or shall cause the applicable member of the SpinCo Group
to grant) to the Rayonier Group a nonexclusive, perpetual (unless terminated in
accordance with Section 6.06 or Article IX), fully paid-up, worldwide,
non-sublicensable (except as provided in Section 13.05), non-assignable (except
as provided in Sections 6.06 and 13.04), royalty-free and irrevocable (unless
terminated in accordance with Section 6.06 or Article IX) license, for any use
or purpose, in and to the SpinCo Other IP that was used in connection with the
Rayonier Business prior to the Distribution Date.

Section 5.02 Improvements. Licensee (and the other members of its Group) shall
have the right to make Improvements to the Other IP licensed to its Group
hereunder; provided, however, that, subject to Section 6.06, Licensor will own
and retain all right, title and interest in and to the Other IP licensed by
Licensor (or the other members of its Group) hereunder.

Section 5.03 Restriction on Disclosure. Licensee shall (and shall cause the
other members of its Group to) hold all confidential or proprietary information,
including trade secrets, invention disclosures, processes and know-how, licensed
to its Group hereunder and any other confidential or proprietary information
disclosed to Licensee or any other member of its Group hereunder in confidence
in accordance with Section 6.9 of the Separation and Distribution Agreement.

Section 5.04 Maintenance of the Other IP. Neither Licensor nor any other member
of its Group shall have any obligation to Licensee (or any other member of its
Group) with respect to maintaining the pendency, subsistence, validity,
enforceability, or confidentiality of any Other IP licensed by Licensor (or any
other member of its Group) hereunder and Licensor (and the other members of its
Group) may discontinue maintenance, abandon or dedicate to any Person the Other
IP licensed by Licensor (or any other member of its Group) hereunder.

ARTICLE VI

PROPRIETARY RIGHTS

Section 6.01 Title to Intellectual Property. Licensee acknowledges and agrees
that Licensor (or the applicable member of its Group) is the sole and exclusive
owner of any and all Intellectual Property and Software licensed by Licensor or
any other member of Licensor’s Group hereunder. Subject to Sections 6.05 and
6.06, Licensor shall retain all right, title and interest in and to such
Intellectual Property and Software, including all copyright and other
proprietary rights.

Section 6.02 No Challenge to Title. Subject to Sections 6.05 and 6.06, Licensee
agrees that it shall not (and shall cause the other members of its Group not
to), for any reason, whether during or after the termination of this Agreement,
do or authorize any Person to do, any of the following with respect to any
Intellectual Property or Software licensed to its Group hereunder: (a) represent
to any Person in any manner that it owns or has any ownership rights in

 

-11-



--------------------------------------------------------------------------------

such Intellectual Property or Software; (b) except in accordance with
Section 3.03(b) or (c), apply for federal, state, or national registration of
such Intellectual Property or Software; or (c) impair, dispute or contest the
validity of Licensor’s (or any member of its Group) right, title and interest in
and to such Intellectual Property or Software.

Section 6.03 No Other Rights. Only those rights specifically granted hereunder
to Licensee or its Group are granted to Licensee or its Group hereunder and all
other rights in the Intellectual Property or Software licensed to Licensee or
its Group hereunder are expressly reserved by Licensor. Without limiting the
generality of the foregoing, Licensee shall not (and shall cause the other
members of its Group not to) use any Intellectual Property or Software licensed
to Licensee or its Group hereunder for any purpose other than as expressly
permitted under the terms of this Agreement.

Section 6.04 No Adverse Action. Licensee agrees that it shall not (and shall
cause the other members of its Group not to), for any reason, take or
voluntarily cooperate in any Action that might dilute, tarnish, disparage, or
reflect adversely on Licensor (or any other member of its Group). Without
limiting the generality of the foregoing, Licensee shall (and shall cause the
other members of its Group to) only use any copyrighted work licensed to
Licensee’s Group hereunder in accordance with sound copyright usage principles
and in compliance with the requirements of all applicable Laws.

Section 6.05 Assignment of Trademarks upon Cessation. During the Term, if
Rayonier determines (in its sole and absolute discretion) to permanently cease
using the Rayonier Name and Rayonier Marks in active commerce, Rayonier shall
reasonably promptly notify SpinCo in writing of such determination and Rayonier
shall (and shall reasonably promptly execute, upon SpinCo’s written request,
such other documentation as may be reasonably necessary to) irrevocably assign
the Rayonier Name and Rayonier Marks to SpinCo for aggregate consideration to
Rayonier of one U.S. dollar ($1.00). Upon any such assignment of the Rayonier
Name and Rayonier Marks to SpinCo pursuant to this Section 6.05, (a) the
Trademark License shall automatically and immediately terminate without the need
for any further action by any member of the Rayonier Group or the SpinCo Group
and (b) no member of the Rayonier Group shall have any rights whatsoever to use
any Rayonier Name or Rayonier Marks subsequent to the date of such termination
and Rayonier shall (and shall cause the other members of the Rayonier Group to)
immediately cease using the Rayonier Name and Rayonier Marks in any and all
forms. Notwithstanding anything in this Agreement to the contrary, upon any
termination of the Trademark License pursuant to this Section 6.05, all other
rights and licenses granted under this Agreement that are in effect at the time
of such termination, whether to Rayonier, SpinCo or any other member of their
respective Groups, shall survive and remain in full force and effect.

Section 6.06 Assignment of Other IP upon Cessation. During the term of the
license of any Other IP licensed by Licensor (or any other member of its Group)
hereunder, if Licensor determines (in its sole and absolute discretion) to
permanently cease using such Other IP in connection with its business and
Licensor does not intend to (and does not intend to cause the applicable member
of its Group to) sell, transfer or assign such Other IP to a Third Party (it
being understood that any such transaction would be subject to the terms of this
Agreement), Licensor shall reasonably promptly notify Licensee in writing of
such determination and, if

 

-12-



--------------------------------------------------------------------------------

Licensee (or any other member of its Group) is then using such Other IP in
connection with Licensee’s business, Licensor shall or shall cause any other
applicable member of its Group to (and Licensor agrees that the applicable
member of Licensor’s Group shall reasonably promptly execute, upon Licensee’s
written request, such other documentation as may be reasonably necessary to)
irrevocably assign such Other IP to Licensee for aggregate consideration to
Licensor (or the applicable member of its Group) of one U.S. dollar ($1.00).
Upon any such assignment of such Other IP to Licensee pursuant to this
Section 6.06, (a) the license to such Other IP shall automatically and
immediately terminate without the need for any further action by any member of
the Licensee’s Group or the Licensor’s Group and (b) no member of the Licensor’s
Group shall have any rights whatsoever to use such Other IP subsequent to the
date of such termination and Licensor shall (and shall cause the other members
of its Group to) immediately cease using such Other IP in any and all forms.
Notwithstanding anything in this Agreement to the contrary, upon any termination
of the license to any Other IP pursuant to this Section 6.06, all other rights
and licenses granted under this Agreement that are in effect at the time of such
termination, whether to Rayonier, SpinCo or any other member of their respective
Groups, shall survive and remain in full force and effect.

Section 6.07 License Exceptions. Notwithstanding anything in this Agreement to
the contrary, this Agreement shall not constitute an agreement to license any
Other IP or Software, in whole or in part, or any rights thereunder, if the
agreement or attempt to license, without the consent of a Third Party, would in
any way adversely affect the rights of any Party with respect to such Other IP
or Software. If an attempted license would be ineffective or would adversely
affect the rights of any Party, the Parties will cooperate with each other in
good faith to effect an arrangement designed reasonably to provide the benefits
of such Other IP or Software (as applicable) to the proposed licensee of such
Other IP or Software.

ARTICLE VII

ENFORCEMENT

Licensee agrees that it shall advise Licensor reasonably promptly if (and in no
event later than five (5) business days after) Licensee (or any other member of
its Group) becomes aware of any unauthorized Third-Party use of any Intellectual
Property or Software licensed to its Group hereunder. Licensee shall not (and
shall cause the other members of its Group not to) take any steps to contact any
such Third Party without Licensor’s prior written permission. Licensor shall
have the sole discretion to determine whether and in what manner to respond to
any such unauthorized Third-Party use and shall be exclusively entitled to any
remedies, including monetary damages, related thereto or resulting therefrom. In
the event that Licensor decides to initiate any claim against any Third Party,
Licensee shall (and shall cause the other members of its Group to) cooperate
fully with Licensor at Licensor’s cost and expense.

ARTICLE VIII

BANKRUPTCY

This Agreement constitutes a license of “intellectual property” within the
meaning of Section 365(n) of the United States Bankruptcy Code. If
Section 365(n) of the United States Bankruptcy Code (or any successor provision)
is applicable, and the trustee or debtor-in-possession has rejected this
Agreement and if Licensee (or any other member of its Group) has

 

-13-



--------------------------------------------------------------------------------

elected pursuant to Section 365(n) of the United States Bankruptcy Code to
retain its rights hereunder, then upon the written request of Licensee, to the
extent Licensee (or any other member of its Group) is otherwise entitled
hereunder, the trustee or debtor-in-possession shall provide to Licensee any
intellectual property (including embodiments thereof) held or controlled by the
trustee or debtor-in-possession.

ARTICLE IX

TERMINATION

Section 9.01 Termination for Non-Use. If, during the Term, neither SpinCo, any
other member of the SpinCo Group nor any assignee or sublicensee of SpinCo
permitted in accordance with Section 13.04 or 13.05, respectively, (a) has used
a corporate name incorporating the name “RAYONIER” or (b) has otherwise used
such name in active commerce, in either case for at least twelve
(12) consecutive months (regardless of the reason for such non-use, whether
because of acquisition, insolvency or otherwise), then the Trademark License
shall automatically and immediately terminate without the need for any further
action by any member of the Rayonier Group or the SpinCo Group or any such
permitted assignee or sublicensee. Notwithstanding anything in this Agreement to
the contrary, upon any termination of the Trademark License pursuant to this
Section 9.01, all other rights and licenses granted under this Agreement that
are in effect at the time of such termination, whether to Rayonier, SpinCo or
any other member of their respective Groups, shall survive and remain in full
force and effect.

Section 9.02 Termination for Breach. Either Party may terminate this Agreement
with respect to any Intellectual Property or Software, as the case may be,
licensed hereunder in the event of a material breach of this Agreement by the
other Party (or any other member of the other Party’s Group) with respect to
such Intellectual Property or Software if such breach is not cured within thirty
(30) days following the breaching Party’s receipt of written notice of such
breach from the non-breaching Party. Notwithstanding anything in this Agreement
to the contrary, upon any termination of this Agreement with respect to any
Intellectual Property or Software pursuant to this Section 9.02, all other
rights and licenses granted under this Agreement that are in effect at the time
of such termination, whether to Rayonier, SpinCo or any other member of their
respective Groups, shall survive and remain in full force and effect.

Section 9.03 Termination by Licensee. Licensee may terminate any license granted
to it (or any other member of its Group) hereunder as to any Intellectual
Property or Software licensed to it (or any other member of its Group) hereunder
by providing at least thirty (30) days’ prior written notice of such termination
to the other Party. Notwithstanding anything in this Agreement to the contrary,
upon any termination of this Agreement with respect to any Intellectual Property
or Software pursuant to this Section 9.03, all other rights and licenses granted
under this Agreement that are in effect at the time of such termination, whether
to Rayonier, SpinCo or any other member of their respective Groups, shall
survive and remain in full force and effect.

Section 9.04 Effect of Termination; Survival. Upon the termination of the
Trademark License pursuant to Section 9.01, 9.02 or 9.03, neither SpinCo nor any
other member of the SpinCo Group shall have any rights whatsoever to use any
Licensed Trademarks subsequent to date of such termination and SpinCo shall (and
shall cause the other members of

 

-14-



--------------------------------------------------------------------------------

the SpinCo Group to) immediately cease using the Licensed Trademarks in any and
all forms; provided that, in the case of a termination pursuant to Section 9.02,
SpinCo and each of the other members of the SpinCo Group shall have the right to
continue to use the Licensed Trademarks in accordance with this Agreement during
the twelve (12)-month period immediately after the effective date of such
termination; provided, however, that SpinCo shall (and shall cause each other
member of the SpinCo Group to), within such twelve (12)-month period,
(a) discontinue all use of the Licensed Trademarks, (b) delete the same from its
corporate or business name, and (c) destroy all materials and papers, other than
corporate records, upon which any Licensed Trademarks appear. Subject to
Section 6.06, upon the termination of this Agreement with respect to the license
of any Other IP or Software, neither the Licensee nor any other member of its
Group shall have any rights whatsoever to use such Other IP or Software (as
applicable) subsequent to the date of such termination and Licensee shall (and
shall cause each of the other members of its Group to) immediately cease using
such Other IP or Software (as applicable). Notwithstanding anything in this
Agreement to the contrary, Sections 4.01(e), 5.03, 6.01, 6.02 and 6.04 and
Article XI, Article XII and Article XIII shall survive any termination of this
Agreement in whole or in part.

ARTICLE X

GROUP MEMBERS

Each Party shall cause to be performed, and hereby guarantees the performance
of, all actions, agreements and obligations set forth herein to be performed by
any other member of such Party’s Group.

ARTICLE XI

DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY

Section 11.01 Disclaimer of Representations and Warranties. ALL INTELLECTUAL
PROPERTY AND SOFTWARE LICENSED UNDER THIS AGREEMENT ARE FURNISHED “AS IS,”
WITHOUT ANY SUPPORT, ASSISTANCE, MAINTENANCE (EXCEPT AS EXPRESLLY PROVIDED IN
SECTION 3.03), OR WARRANTIES OF ANY KIND WHATSOEVER. LICENSEE ASSUMES TOTAL
RESPONSIBILITY AND RISK FOR ITS (AND ANY OTHER MEMBER OF ITS GROUP) USE OF ANY
INTELLECTUAL PROPERTY OR SOFTWARE LICENSED TO ITS GROUP HEREUNDER. NEITHER
LICENSOR NOR ANY OTHER MEMBER OF ITS GROUP MAKE (AND HEREBY EXPRESSLY DISCLAIMS)
ANY EXPRESS OR IMPLIED WARRANTIES OF ANY KIND WHATSOEVER, INCLUDING IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WARRANTIES OF
TITLE OR NON-INFRINGEMENT, OR ANY WARRANTY THAT ANY SUCH INTELLECTUAL PROPERTY
IS “ERROR FREE.”

Section 11.02 Disclaimer of Certain Damages. IN NO EVENT SHALL EITHER PARTY, ANY
MEMBER OF ITS GROUP OR THEIR RESPECTIVE REPRESENTATIVES BE LIABLE TO THE OTHER
PARTY FOR ANY INDIRECT, PUNITIVE, EXEMPLARY, REMOTE, SPECULATIVE OR SIMILAR
DAMAGES IN EXCESS OF COMPENSATORY DAMAGES OF THE OTHER PARTY IN CONNECTION WITH
THE PERFORMANCE OF THIS AGREEMENT (OTHER THAN ANY SUCH LIABILITY WITH RESPECT TO
A

 

-15-



--------------------------------------------------------------------------------

THIRD-PARTY CLAIM), AND EACH PARTY HEREBY WAIVES ON BEHALF OF ITSELF, EACH OTHER
MEMBER OF ITS GROUP AND ITS REPRESENTATIVES ANY CLAIM FOR SUCH DAMAGES, WHETHER
ARISING IN CONTRACT, TORT OR OTHERWISE. THE LIMITATIONS SET FORTH ABOVE IN THIS
SECTION 11.02 SHALL NOT APPLY IN RESPECT OF ANY LIABILITY ARISING OUT OF OR IN
CONNECTION WITH (A) EITHER PARTY’S LIABILITY FOR BREACHES OF CONFIDENTIALITY
UNDER SECTION 4.01(e) OR 5.03, (B) THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT, OR
FRAUD OF OR BY THE PARTY TO BE CHARGED, OR (C) CLAIMS FOR INDEMNIFICATION IN
RESPECT OF THIRD-PARTY CLAIMS UNDER ARTICLE XII.

ARTICLE XII

INDEMNIFICATION

Section 12.01 Indemnification. In addition to (but not in duplication of) its
other indemnification obligations (if any) under the Separation and Distribution
Agreement, this Agreement or any other Ancillary Agreement, to the fullest
extent permitted by Law, Licensee shall (and shall cause the other members of
its Group to) indemnify, defend and hold harmless Licensor, each of the other
members of Licensor’s Group and each of their respective past, present and
future directors, officers, employees and agents, in each case in their
respective capacities as such, and each of the heirs, executors, successors and
assigns of any of the foregoing (collectively, the “Licensor Indemnitees”), from
and against any and all Liabilities of the Licensor Indemnitees to the extent
that such Liabilities relates to, arises out of or results from (i) a breach of
this Agreement by Licensee (or any other member of its Group) or (ii) use by
Licensee (or any other member of its Group) of any of the Intellectual Property
or Software licensed to Licensee (or any other member of its Group) hereunder.

Section 12.02 Indemnification Procedures. The procedures for indemnification set
forth in Sections 4.5, 4.6 and 4.7 of the Separation and Distribution Agreement
shall govern claims for indemnification under this Agreement.

ARTICLE XIII

MISCELLANEOUS

Section 13.01 Further Assurances. Each Party shall take, or cause to be taken,
any and all reasonable actions, including the execution, acknowledgment, filing
and delivery of any and all documents and instruments that any other Party
hereto may reasonably request in order to effect the intent and purpose of this
Agreement and the transactions contemplated hereby.

Section 13.02 Counterparts; Entire Agreement; Corporate Power.

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party.

(b) This Agreement, the Separation and Distribution Agreement and the Ancillary
Agreements and the Exhibits, Schedules and appendices hereto and thereto contain
the

 

-16-



--------------------------------------------------------------------------------

entire agreement between the Parties with respect to the subject matter hereof,
supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter, and there are no agreements or understandings between the Parties other
than those set forth or referred to herein or therein.

(c) Rayonier represents on behalf of itself and, to the extent applicable, each
other member of the Rayonier Group and SpinCo represents on behalf of itself
and, to the extent applicable, each other member of the SpinCo Group, as
follows:

(i) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

(ii) this Agreement has been duly executed and delivered by it and constitutes a
valid and binding agreement of it enforceable in accordance with the terms
hereof.

(d) Each Party acknowledges and agrees that delivery of an executed counterpart
of a signature page to this Agreement (whether executed by manual, stamp or
mechanical signature) by facsimile or by email in portable document format (PDF)
shall be effective as delivery of such executed counterpart of this Agreement.
Each Party expressly adopts and confirms each such facsimile, stamp or
mechanical signature (regardless of whether delivered in person, by mail, by
courier, by facsimile or by email in portable document format (PDF)) made in its
respective name as if it were a manual signature delivered in person, agrees
that it will not assert that any such signature or delivery is not adequate to
bind such Party to the same extent as if it were signed manually and delivered
in person and agrees that, at the reasonable request of the other Party at any
time, it will as promptly as reasonably practicable cause this Agreement to be
manually executed (any such execution to be as of the date of the initial date
thereof) and delivered in person, by mail or by courier.

Section 13.03 Governing Law. This Agreement (and any Dispute arising out of or
related hereto or to the transactions contemplated hereby or to the inducement
of any Party to enter herein, whether for breach of contract, tortious conduct
or otherwise and whether predicated on common law, statute or otherwise) shall
be governed by and construed and interpreted in accordance with the Laws of the
State of Delaware, irrespective of the choice of Laws principles of the State of
Delaware, including all matters of validity, construction, effect,
enforceability, performance and remedies.

Section 13.04 Assignability. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns; provided, however, that neither Party may assign its rights or delegate
its obligations under this Agreement without the express prior written consent
of the other Party. Notwithstanding the foregoing, no such consent shall be
required for the assignment of a Party’s rights and obligations under the
Separation and Distribution Agreement, this Agreement and the other Ancillary
Agreements in whole (i.e., the assignment of a Party’s rights and obligations
under the Separation and Distribution Agreement, this Agreement and all the
other Ancillary Agreements all at the same time) in connection with a change of
control, or a sale of all or substantially all of the assets, of a

 

-17-



--------------------------------------------------------------------------------

Party so long as the resulting, surviving or transferee Person assumes all the
obligations of the relevant party thereto by operation of Law or pursuant to an
agreement in form and substance reasonably satisfactory to the other Party.
Nothing herein is intended to, or shall be construed to, prohibit either Party
or any member of its Group from being party to or undertaking a change of
control.

Section 13.05 Sublicensing Right. Licensee shall not (and shall cause the other
members of its Group not to) sublicense any of the Intellectual Property or
Software licensed to it or its Group hereunder without the express prior written
consent of the Licensor of such Intellectual Property or Software (such consent
not to be unreasonably withheld in the case of the purchase or acquisition of an
Acquired Business by an Acquiring Person); provided that, in the event that one
or more Third Parties purchases or acquires (whether by way of merger, share
exchange, consolidation, business combination, consolidation, acquisition of all
or substantially all assets, or other similar transaction or otherwise) any of
the segments, divisions or businesses of SpinCo (or any other member of the
SpinCo Group) that design, develop, manufacture, market, provide or perform any
products or services under any Licensed Trademark (any such segment, division or
business, an “Acquired Business”; and any such Third Party, an “Acquiring
Person”), SpinCo may, without obtaining the consent of Rayonier or any other
member of the Rayonier Group, grant a sublicense to any such Acquiring Person to
use and display the applicable Licensed Trademarks solely for use in the
Acquired Business; provided, however, that each such Acquiring Person agrees in
writing, in a sublicense agreement, to be bound by the terms of this Agreement
that are applicable to the Licensed Trademarks (including complying with the
quality standards and providing Rayonier with the examination rights set forth
in Section 3.01) and that such sublicense agreement shall provide that (a) no
such Acquiring Person shall have any right whatsoever to (i) assign any of its
rights or delegate any of its obligations under such sublicense agreement to any
Person, (ii) grant a license or sublicense to or assign any Licensed Trademark
or any other Rayonier Name or Rayonier Marks to any Person or (iii) use or
display any Licensed Trademarks sublicensed to it other than in connection with
the Acquired Business (and, in no event, other than in the SpinCo Field of Use);
(b) such sublicense agreement shall expire on the first to occur of (i) the date
on which the Term expires and (ii) the date that is the fifth (5th) anniversary
of the completion of the purchase or acquisition of the applicable Acquired
Business by the Acquiring Person (or such shorter period as the Acquiring Person
and the SpinCo shall agree); and (c) Rayonier shall be a third-party beneficiary
under such sublicense agreement, with the right to enforce any and all
applicable provisions thereof (including those provisions required pursuant to
clause (a) or (b) of this proviso). SpinCo shall provide Rayonier with a copy of
the duly executed sublicense agreement.

Section 13.06 Third-Party Beneficiaries. Except as provided in Article XII with
respect to the Licensor Indemnitees in their capacities as such, (a) the
provisions of this Agreement are solely for the benefit of the Parties and are
not intended to confer upon any other Person except the Parties any rights or
remedies hereunder and (b) there are no other Third-Party beneficiaries of this
Agreement and this Agreement shall not provide any other Third Party with any
remedy, claim, Liability, reimbursement, claim of action or other right in
excess of those existing without reference to this Agreement.

Section 13.07 Notices. All notices, requests, claims, demands or other
communications under this Agreement shall be in writing and shall be given or
made (and shall

 

-18-



--------------------------------------------------------------------------------

be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, to the respective Parties at the following
addresses (or at such other address for a Party as shall be specified in a
notice given in accordance with this Section 13.07):

If to Rayonier, to:

Rayonier Inc.

225 Water Street, Suite 1400

Jacksonville, FL 32202

Attention: General Counsel

and

Rayonier Inc.

225 Water Street, Suite 1400

Jacksonville, FL 32202

Attention: Chief Financial Officer

If to SpinCo, to:

Rayonier Advanced Materials Inc.

1301 Riverplace Boulevard, Suite 2300

Jacksonville, FL 32207

Attention: General Counsel

and

Rayonier Advanced Materials Inc.

1301 Riverplace Boulevard, Suite 2300

Jacksonville, FL 32207

Attention: Chief Financial Officer

Any Party may, by notice to the other Party, change the address to which such
notices are to be given.

Section 13.08 Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby. Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.

Section 13.09 Headings. The Article, Section and Paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

-19-



--------------------------------------------------------------------------------

Section 13.10 Waivers of Default. Waiver by any Party of any default by the
other Party of any provision of this Agreement shall not be deemed a waiver by
the waiving Party of any subsequent or other default, nor shall it prejudice the
rights of the waiving Party. No failure or delay by any Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall a single or partial exercise thereof prejudice any other or
further exercise thereof or the exercise of any other right, power or privilege.

Section 13.11 Dispute Resolution. In the event of any controversy, dispute or
claim (a “Dispute”) arising out of or relating to any Party’s rights or
obligations under this Agreement (whether arising in contract, tort or
otherwise) (including the interpretation or validity of this Agreement), such
Dispute shall be resolved in accordance with the dispute resolution process
referred to in Article VII of the Separation and Distribution Agreement.

Section 13.12 Specific Performance. Subject to Section 13.11, in the event of
any actual or threatened default in, or breach of, any of the terms, conditions
and provisions of this Agreement, the Party or Parties who are, or are to be,
thereby aggrieved shall have the right to specific performance and injunctive or
other equitable relief (on an interim or permanent basis) in respect of its
rights or their rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative. The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, may be inadequate compensation
for any loss and that any defense in any Action for specific performance that a
remedy at law would be adequate is waived. Any requirements for the securing or
posting of any bond with such remedy are hereby waived by each of the Parties.

Section 13.13 Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by a Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

Section 13.14 Interpretation. In this Agreement, (a) words in the singular shall
be deemed to include the plural and vice versa and words of one gender shall be
deemed to include the other genders as the context requires; (b) the terms
“hereof,” “herein,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole (including
all of the Schedules, Annexes and Exhibits hereto) and not to any particular
provision of this Agreement; (c) Article, Section, Exhibit, Annex and Schedule
references are to the Articles, Sections, Exhibits, Annexes and Schedules to
this Agreement unless otherwise specified; (d) unless otherwise stated, all
references to any agreement shall be deemed to include the exhibits, schedules
and annexes to such agreement; (e) the word “including” and words of similar
import when used in this Agreement shall mean “including, without limitation,”
unless otherwise specified; (f) the word “or” shall not be exclusive; (g) unless
otherwise specified in a particular case, the word “days” refers to calendar
days; (h) references to “business day” shall mean any day other than a Saturday,
a Sunday or a day on which banking institutions are generally authorized or
required by law to close in the United States or Jacksonville, Florida;
(i) references herein to this Agreement or any other agreement contemplated
herein shall be deemed to refer to this Agreement or such other agreement as of
the date on which it is executed and as it may be amended, modified or
supplemented thereafter,

 

-20-



--------------------------------------------------------------------------------

unless otherwise specified; and (j) unless expressly stated to the contrary in
this Agreement, all references to “the date hereof,” “the date of this
Agreement,” “hereby” and “hereupon” and words of similar import shall all be
references to June 27, 2014.

Section 13.15 Mutual Drafting. This Agreement shall be deemed to be the joint
work product of the Parties and any rule of construction that a document shall
be interpreted or construed against a drafter of such document shall not be
applicable to this Agreement.

[Remainder of page intentionally left blank]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

RAYONIER INC. By:  

  /s/ H. Edwin Kiker

  Name: H. Edwin Kiker   Title:   Senior Vice President and Chief  
            Financial Officer RAYONIER ADVANCED MATERIALS INC. By:  

  /s/ Paul G. Boynton

  Name: Paul G. Boynton   Title:   President and Chief Executive  
            Officer

[Signature Page to Intellectual Property Agreement]



--------------------------------------------------------------------------------

Schedule A

Licensed Trademarks

Rayonier Advanced

Rayonier Advanced Materials

Rayonier Advanced Materials Inc.

Rayonier AM

Rayonier A.M.

Rayonier Cellulose Specialties

Rayonier CS

Rayonier C.S.

Rayonier Dissolving Pulp

Rayonier High Purity

Rayonier Performance Fibers

Rayonier Performance Fibers Global Sales and Distribution Company

Rayonier PF

Rayonier P.F.

Rayonier Specialty Cellulose